Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/271,131 in view of SAGOO (US 2007/0103110, hereinafter SAGOO). The copending application claim 13 discloses all the limitations of claims 1 and 13 except for a “an inverter circuit, configured to generate an alternating current signal based on a power supply voltage provided by the battery; and a transmitting coil, configured to transmit a wireless charging signal to the outside based on the alternating current signal.” SAGOO discloses an apparatus and method for wireless sharing power comprising receiving wireless charging from an external device to charge an internal battery and an inverter used to connect the internal battery to provide wireless charging to an external device and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by the copending application with that of SAGOO by adding the inverter circuit and transmitting coil for the benefit of allowing the device to wirelessly share its power with an external device.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUNG et al. (US 2017/0054328 A1, hereinafter JUNG).
                    
    PNG
    media_image1.png
    733
    1112
    media_image1.png
    Greyscale

As per claim 1, JUNG discloses a terminal device, comprising: 
a receiving coil, configured to receive a wireless charging signal (See Fig.4, Item#425-1, and Pars.15 and 124, disclose a receiving circuit for receiving wireless power from an external charger); 
a wireless charging module, configured to perform a wireless charging to a battery based on the wireless charging signal received by the receiving coil (See Fig.4, Items#425-2 and 430 
an inverter circuit, configured to generate an alternating current signal based on a power supply voltage provided by the battery (See Par.124, disclose that the wireless interface can either receive wireless power to charge the battery or receive power from the battery and provide it to the external device wirelessly via coil 425-1, this means that there is an inverter implicitly included such that the battery DC output is converter to AC which can be wirelessly transmitted via the coil interface 425-1); and 
a transmitting coil, configured to transmit a wireless charging signal to the outside based on the alternating current signal (See Par.15, discloses “a first conductive pattern and a second conductive pattern positioned in the housing, the first and second conductive patterns electrically connected with the circuit and configured to wirelessly transmit power to an outside of the electronic device or receive the power from an external source”). 

As per claim 13, JUNG discloses a charging control method, comprising: 
receiving a wireless charging signal (See Fig.4, Item#425-1, and Pars.15 and 124, disclose a receiving circuit for receiving wireless power from an external charger/device); 
performing a wireless charging to a battery in a terminal device based on the wireless charging signal received (See Fig.4, Items#425-2 and 430 Pars.15, 124 and 134, disclose a wireless power received from external device 42 and used to charge the battery 410); 
generating an alternating current signal based on a power supply voltage provided by the battery (See Par.124, disclose that the wireless interface can either receive wireless power to charge the battery or receive power from the battery and provide it to the external device 
transmitting a wireless charging signal to the outside based on the alternating current signal (See Par.124, discloses “The wireless interface 425 may include a coil 425-1 (also known as a “conductive pattern”) and a transmit/receive integrated chip (TRX IC) 425-2 and the wireless interface 425 may wirelessly transmit or receive power from a second external device 42 through the conductive pattern 425-1 and the TRX IC 425-2”).

As per claim 2, JUNG discloses the terminal device of claim 1 as discussed above, further comprising: a universal serial bus (USB) On-The-Go (OTG) interface (See Fig.4, Item#421, and Par.130, discloses an OTG interface to connect with an OTG device); and a control module, configured to control the battery to provide the power supply voltage to an external USB OTG device through the USB OTG interface (See Fig.4, Item#436, and Par.134 discloses a control logic which controls the battery to selectively provide power to a first external device 41 via OTG interface 421 as disclosed in Par.130), and to control the battery to provide the power supply voltage to the inverter circuit (Also see Par.124 and 134, discloses the control circuit selectively providing the battery power wirelessly to external device 42 via wireless interface 425).

As per claims 3 and 14, JUNG discloses the terminal device of claims 2 and 13 as discussed above, wherein one end of the control module is electrically connected to the battery (See Fig.4, Item#436, discloses a control logic electrically connected to the battery 410), the 

As per claim 5, JUNG discloses the terminal device of claim 2 as discussed above, wherein the control module is a charging integrated circuit (IC) with an OTG function (See Fig.4, Item#436, discloses a control logic which controls the OTG function of the electronic device 430, also Par.247, discloses the logic circuit can be an integrated circuit).

As per claims 6 and 16, JUNG disclose the terminal device of claims 5 and 14 as discussed above, wherein the charging IC is configured to: in response to receiving an instruction of enabling a wireless transmission function of the terminal device, receive and boost a voltage of the battery, and transmit the voltage boosted to the inverter circuit by using the voltage boosted as the power supply voltage of the inverter circuit (See Fig.5F and Par.160, discloses “When a wireless power receiving device is connected to a wireless interface 525, a control logic 560 may control a switch group 562 to boost a voltage of first power from a battery 510 supplied through a charging switch 564 into a voltage of second power”).



As per claim 12, JUNG discloses the terminal device of claim 1 as discussed above, wherein the receiving coil and the transmitting coil are the same coil (See Fig.4, and Par.124 Item#425-1 discloses a coil and 425-2 discloses a transmit/receive integrated chip). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG.
As per claims 4 and 15, JUNG discloses the terminal device of claims 2 and 14 as discussed above, wherein the control module is further configured to:
before controlling the battery to provide the power supply voltage for the inverter circuit, determine whether a USB OTG device is connected to the USB OTG interface (See Fig.6, Step#604 and 618, disclose detecting the devices connected to the electronic device and determining that a wireless power receiving device and an OTG device are both connected to the electronic device); however JUNG does not disclose in response to determining that a USB OTG device is connected to the USB OTG interface, control the terminal device to generate prompt information for prompting a user to disconnect the USB OTG device from the USB OTG interface (JUNG discloses as shown in Fig.6, step#618 and Par.187 to provide power to the wireless receiving device and the OTG device at the same time). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUNG such that the user is prompted to disconnect the OTG device before wireless charging is performed for the benefit of giving priority to the wireless charge receiving device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view CHO (US 2016/0204620 A1, hereinafter CHO).
As per claim 11, JUNG discloses the terminal device of claim 1 as discussed above, however JUNG does not disclose wherein the inverter circuit is a bridge inverter circuit.
CHO discloses a wireless power transmitter comprising an inverter circuit wherein the inverter circuit is a bridge inverter circuit (See Fig.2, Item#20 and Par.56, discloses the inverter can be a half-bridge or full-bridge inverter).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUING with that of CHO by using a full bridge inverter for the benefit of increasing the output power capability of the terminal.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of KIM (US 2011/0156655 A1, hereinafter KIM) and in further view of MURATOV et al. (US 2016/0006267 A1, hereinafter MURATOV).
As per claim 8, JUNG discloses the terminal device of claim 7 as discussed above, wherein the charging IC is arranged on a first wireless charging channel of the terminal device (See Fig.5D, Item#560 and Par.155, discloses the control logic is connected to a first charging channel which provides the power to charge battery 510 via switch group 562). However, JUNG does not disclose the terminal device further comprises: a second wireless charging channel, configured to charge the battery by using the output voltage of the wireless charging module as the charging voltage of the battery; and a detection circuit, configured to detect at least one of an output voltage or an output current of the second wireless charging channel; wherein the wireless charging module is further configured to perform a wireless communication with a wireless charging apparatus based on the at least one of the output voltage or the output current of the second wireless charging channel detected by the detection circuit to adjust a transmitting power of the wireless charging apparatus, such that the at least one of the output voltage or output current of the second wireless charging channel match at least one of a charging voltage or a charging current presently required by the battery.

JUNG and KIM are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUNG with that of KIM by having a first charging and a second charging channel from the charger to the battery for the benefit of reducing heat generated in the charge receiving device by allowing the charger output to be directly input to the battery when it is appropriate without the need to step down/step-up the charger output. However, JUNG and KIM do not disclose a detection circuit, configured to detect at least one of an output voltage or an output current of the second wireless charging channel; wherein the wireless charging module is further configured to perform a wireless communication with a wireless charging apparatus based on the at least one of the output voltage or the output current of the second wireless charging channel detected by the detection circuit to adjust a transmitting power of the wireless charging apparatus, such that the at least one of the output voltage or output current of the second wireless charging channel match at least one of a charging voltage or a charging current presently required by the battery.
MURATOV discloses a wireless or wired power delivery using controllable power comprising a detection circuit, configured to detect at least one of an output voltage or an output current of the second wireless charging channel (See Fig.1A, Item#17 and Par.28, disclose 
JUNG, KIM and MURATOV are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUNG and KIM with that of MURATOV by allowing the charge receiving device to communicate current or voltage measurements to the external charger to allow the charger to make adjustments to the output power for the benefit of satisfying the power requirements of the power receiver (See MURATOV, Par.28).

As per claim 9, JUNG discloses the terminal device of claim 7 as discussed above, wherein the charging IC is arranged on a first wireless charging channel of the terminal device (See Fig.5D, Item#560 and Par.155, discloses the control logic is connected to a first charging 
KIM discloses a battery charging method wherein the battery comprises a second wireless charging channel, configured to charge the battery by using the output voltage of the wireless charging module as the charging voltage of the battery (See Fig.1, discloses a path from charger 200 to battery terminals of battery 200 via switch 140, this would be considered the second channel, it also discloses a first channel from the charger to the battery terminals via a first converter 160 and switch 150 this would be considered the first channel).
JUNG and KIM are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUNG with that of KIM by having a first charging and a second charging channel from the charger to the battery for the benefit of 
MURATOV discloses a wireless or wired power delivery using controllable power comprising a detection circuit, configured to detect at least one of an output voltage or an output current of the second wireless charging channel provided with a step-down circuit, the step-down circuit being configured to step down the output voltage of the wireless charging module to obtain an output voltage of the second wireless charging channel, and to charge the battery based on the output voltage of the second wireless charging channel (See Fig.1A, Item#17 and Par.28, disclose sensing and communications which senses the power demands of the load by measuring the voltage and current at the input of the converter 18 considered to be the step down converter); wherein the wireless charging module is further configured to perform a wireless communication with a wireless charging apparatus based on the at least one of the output voltage or the output current of the second wireless charging channel detected by the detection circuit to adjust a transmitting power of the wireless charging apparatus, such that the at least one of the output voltage or output current of the second wireless charging channel match at least one of a 
JUNG, KIM and MURATOV are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUNG and KIM with that of MURATOV by allowing the charge receiving device to communicate current or voltage measurements to the external charger to allow the charger to make adjustments to the output power for the benefit of satisfying the power requirements of the power receiver with reduced conversion requirements to reduce heat generated inside the charge receiving device (See MURATOV, Par.28).

As per claim 10, JUNG, KIM and MURATOV disclose the terminal device of claim 9 as discussed above, wherein the step-down circuit is a BUCK circuit or a charge pump (See JUNG, Par.154 and Fig.5D discloses a buck converter used to reduce the power received wirelessly). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by JUNG, KIM and MURATOV such that the step-down converter circuit is a buck converter for the benefit of reducing losses associated with a regulator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859